Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 1 of 13 PageID# 2334




                             EXHIBIT J
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 2 of 13 PageID# 2335
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 3 of 13 PageID# 2336

   Suhana S. Han, Esquire
   November 3, 2020
   Page 2

   upon search string, except those for which a claim of an applicable privilege is expressly made
   (i.e. attorney-client privilege, work-product privilege, etc., identified on privilege log), all those
   documents must be produced. Please confirm that you share this same understanding.

           Third, I write to address the specific search terms that we suggest for the remainder of our
   clients’ RFPs issued to VWGoA, picking up where I left off in my letter of October 1, 2020. Given
   your statement quoted above from your October 15, 2020 letter, I will not attempt to identify
   specific search strings already addressed in my prior letter or otherwise herein in the context of
   any given RFP.

          RFP#12: Legality of Selling Class Vehicles. We propose additional search strings to
          identify responsive documents to this RFP as follows:

                  Proposed Search String#14: (“Federal Safety Standards” or FSS or “Federal Motor
                  Vehicle Safety Standards” or FMVSS) AND (591.5 or 591.7 or re-exported or
                  destroyed or donated or retro*)

                  Proposed Search String#15: (0-series or 0series or “0 series” or “zero series” or
                  “zero-series or pre-series or preseries or “pre series” or preproduction or “pre
                  production” or pre-production or “early production” or prototype) AND (591.5 or
                  591.7 or re-exported or destroyed or donated)

                  Proposed Search String#16: (“imported solely for the purpose of research,
                  investigations, demonstrations or training, or competitive racing”)

                  Proposed Search String#17: (modif* /5 vehicle* and Puebla)

                  Proposed Search String#18: (0-series or 0series or “0 series” or “zero series” or
                  “zero-series or pre-series or preseries or “pre series” or preproduction or “pre
                  production” or pre-production or “early production” or prototype or “series
                  production”) AND (retro* or modif*) AND (document* or record*)

                  Proposed Search String#19: (noncompliance or noncompliance or “out of
                  compliance” or noncompliant or “not compliant” or “do not comply” or “does not
                  comply” or illegal or improper or “cannot be certified” or “saleable with
                  limitations” or “not saleable” or scrap or scrapped or scrapping) AND (retro* or
                  modif*) AND (document* or record*)

          RFP#14: Pre-Production Sales Report. We propose the following additional search string
          to identify responsive documents to this RFP:

                  Proposed Search String#20: (0-series or 0series or “0 series” or “zero series” or
                  “zero-series or pre-series or preseries or “pre series” or preproduction or “pre
                  production” or pre-production or “early production” or prototype or “series
                  production”) AND (audit or 17,000 or 17000 or 9,063 or 9063)
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 4 of 13 PageID# 2337

   Suhana S. Han, Esquire
   November 3, 2020
   Page 3


         RFP#16: Correspondence Regarding Der Spiegel. We propose the following additional
         search string to identify responsive documents to this RFP:

                Proposed Search String#21: (0-series or 0series or “0 series” or “zero series” or
                “zero-series or pre-series or preseries or “pre series” or preproduction or “pre
                production” or pre-production or “early production” or prototype or “series
                production”) AND (“Der Spiegel” or https://www.spiegel.de*)

         RFP#17: Documents Reflecting Attempts to Identify Whistleblower. We assume that your
         client will be producing documents in response to this request that are easily segregable.
         Please confirm. Please also identify for us likely custodians of this type of information. We
         also propose the following additional search string to identify responsive documents to this
         RFP:

                Proposed Search String#22: (mole or informant or whistleblower or rat or snitch*)
                AND (“Der Spiegel” or https://www.spiegel.de*)

         RFP#21: Documents Referencing Carfax Price Calculator. Please identify for us likely
         custodians of this type of information. We propose the following search string to identify
         responsive documents to this RFP:

                Proposed Search String#23: “price calculator” AND Carfax AND (profit* or
                reven* or sale* or residual)

         RFP#22: Buyback Letters or Settlement Offers. We assume that these documents are
         easily segregable. Please confirm. Please also confirm that your client has produced all
         such buyback offers or settlement documents, and if so, where we can find them in your
         production, and if not, when we can expect them.

         RFP#24: Documents Reflecting Modifications to Named Plaintiffs’ Vehicles. We assume
         that these documents are easily segregable. Please confirm. Please also confirm that your
         client has produced all such documents, and if so, where we can find them in your
         production, and if not, when we can expect them.

         RFP#25: Completed HS-7 Forms for Class Vehicles. Please update us on when we can
         expect this information.

         RFP#26: Documents Reflecting Changes in Design, Build, Components. This RFP
         required your client to produce documents such as engineering change orders, engineering
         change requests or engineering change notices or similar documents evidencing changes
         to the design, build or component parts of the Series Production Vehicles from the Pre-
         Production Vehicles of the same make/model/year that form a portion of the Class
         Vehicles. We assume that these documents are easily segregable. Please confirm. Please
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 5 of 13 PageID# 2338

   Suhana S. Han, Esquire
   November 3, 2020
   Page 4

         also confirm that your client has produced all such documents, and if so, where we can find
         them in your production, and if not, when we can expect them.

         RFP#27: Other Lawsuits. RFP#27 required VWGoA to identify other lawsuits from March
         2019 to the present that makes similar claims to those made by our clients in the current
         lawsuit. VWGoA refused to provide this information. We ask that your client reconsider
         and provide us with a date certain by when this information will be provided.

         RFP#31: Completed HS-7 Forms for Recalled Vehicles. Please update us on when we
         can expect this information.

         RFP#32-34: Damage to the Class Vehicles. Your client’s response to these RFPs indicated
         that it would provide documents regarding damage to the named Plaintiffs’ Class vehicles.
         We assume that these documents are easily segregable. Please confirm. Please also confirm
         that your client has produced all such documents, and if so, where we can find them in your
         production, and if not, when we can expect them. As for documents reflecting damage to
         the remaining Class Vehicles, we assume these documents are easily segregable as well.
         It is my understanding that VWGoA typically files an insurance claim for any damages to
         these cars of more than a few hundred dollars. Please let us know if your client will produce
         documents reflecting damage(s) and any repair of such damages to these Class Vehicles
         and by when.

         RFP#35: Class Vehicles’ Condition Reports. We assume that these documents are easily
         segregable. Please confirm. Please also confirm that your client has produced all such
         documents, and if so, where we can find them in your production, and if not, when we can
         expect them.

         RFP#37: Mileage Falsification Discussions. My recollection is that you all promised to
         identify the name and position of each person who signed the false odometer applications
         for Garcia and Jacobson. I do not recall you providing that to us yet. Please advise. Once
         we have this information, which will help us to ensure that proper custodian files are
         searched, we can discuss further potential search strings beyond the limited one proposed
         by your client to date.

         RFP#41 & 46: Mileage Timing and Impact of Classification as New or Used. Please
         propose a search string that will identify documents responsive to this request. Please also
         let us know which custodians are likely to have responsive documents so it is clear where
         your client will be searching for such documents.

         RFP#42: Organizational Chart Showing Individuals Involved in Mileage Falsification.
         Please identify the specific bates number of the organizational chart that you produced, if
         any, that reflects this requested information. If you have not produced this information to
         date, please let us know when it will be produced.
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 6 of 13 PageID# 2339

   Suhana S. Han, Esquire
   November 3, 2020
   Page 5

         RFP#43: Documents about Scrapping or Exporting Vehicles. Please propose a search
         string that will identify documents responsive to this request. Please also let us know which
         custodians are likely to have responsive documents to this RFP so it is clear where your
         client will be searching for such documents (we think this should include those custodians
         we already identified in my last letter, as well as John Ellefson, Atia Yarbrough, Alexandra
         Juenger, Kathrina Friedmann, Jessica Arvizu Mora). We propose the following additional
         search strings to attempt to identify some of the responsive documents to this RFP:

                Proposed Search String#24: importer /3 code /3 922

                Proposed Search String#25: BID* /5 change* AND (922 or 499 or 444 or CP8)

         RFP#45: How Named Plaintiffs’ Class Vehicles Were Used. We assume that these
         documents are easily segregable. Please confirm. Please also confirm that your client has
         produced all such documents, and if so, where we can find them in your production, and if
         not, when we can expect them.

         RFP#48: Tim Glynn E-mail. Your client has failed to produce documents clearly
         responsive to this Request, including the document quoted in paragraph 99 of the Second
         Amended Complaint. We propose the following additional search string of all Tim Glynn’s
         outgoing and incoming e-mail during the Relevant Time Period to identify responsive
         documents to this RFP:

                Proposed Search String#26: (noncompliance or noncompliance or “out of
                compliance” or noncompliant or “not compliant” or “do not comply” or “does not
                comply” or illegal or improper or “cannot be certified” or “saleable with
                limitations” or “not saleable” or scrap or scrapped or scrapping or exported or re-
                exported or destroyed or donated or retro*)

         RFP#49: Chi-Han Chen E-mail. Your client has failed to produce documents clearly
         responsive to this Request, including the document quoted in paragraph 100 of the Second
         Amended Complaint. We propose the following additional search string of all Chi-Han
         Chen’s outgoing and incoming e-mail during the Relevant Time Period to identify
         responsive documents to this RFP:

                Proposed Search String#27: (0-series or 0series or “0 series” or “zero series” or
                “zero-series or pre-series or preseries or “pre series” or preproduction or “pre
                production” or pre-production or “early production” or CP8)

         RFP#50-52: Documents Reflecting Meaning of PR Codes. We assume that these
         documents are easily segregable. Please confirm. Please also confirm that your client has
         produced all such documents, and if so, where we can find them in your production, and if
         not, when we can expect them.
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 7 of 13 PageID# 2340

   Suhana S. Han, Esquire
   November 3, 2020
   Page 6

         RFP#53 & 54: Documents Reflecting PR Codes S7Q, S99, SAO, SJO. We assume that
         these documents are easily segregable. Please confirm. Please also confirm that your client
         has produced all such documents, and if so, where we can find them in your production,
         and if not, when we can expect them. If you claim that these documents are not easily
         segregable, then we propose the following search string to identify responsive documents
         to this RFP:

                Proposed Search String#28: S7Q or S99 or SAO or SJO

         RFP#55: Documents Reflecting GPS Tracking. It is our understanding that all vehicles
         loaned out by VWGoA including those used as part of the Press Fleet, Leased Fleet and
         Pool Fleet, are tracked with GPS. This is relevant to our claims that inaccurate information
         was provided in the sale and titling history of the Class Vehicles, even though VWGoA
         maintained the accurate information. I recognize that it would be a significant amount of
         work to provide the tracking information for every Class Vehicle. We are agreeable to
         taking a look at this information for the named Plaintiffs’ Class Vehicles first, and to then
         discuss with you further whether we can reach some sort of stipulation on the remaining
         vehicles without having to obtain the GPS data for each one. Please advise whether
         VWGoA will produce the GPS data for the named Plaintiffs’ vehicles.

         RFP#57: Documents Reflecting Advantage of Putting Vehicles in E-Tag Before Resale.
         Please propose a search string that will identify documents responsive to this request.
         Please also let us know which custodians are likely to have responsive documents to this
         RFP so it is clear where your client will be searching for such documents.

         RFP#60: Policy on Sale of Pre-Production Cars for Resale to Public. We assume that these
         documents are easily segregable. Please confirm. Please also confirm that your client has
         produced all such documents, and if so, where we can find them in your production, and if
         not, when we can expect them.

         RFP#61: Disciplinary Action Against Employees. Your clients refused to produce any
         documents that may be responsive to RFP#61. Please either amend your response to
         indicate that no such documents exist or produce the requested information.

         RFP#63: Modifications Made to Vehicles Used in Auto Shows. We assume that these
         documents are easily segregable. Please confirm. Please also confirm that your client has
         produced all such documents, and if so, where we can find them in your production, and if
         not, when we can expect them.

         RFP#64: Alterations Made to Vehicles Post-Manufacture. Please propose a search string
         that will identify documents responsive to this request. Please also let us know which
         custodians are likely to have responsive documents to this RFP so it is clear where your
         client will be searching for such documents. Given the recent recall that your client initiated
         relating to this issue, we propose the following search string to attempt to identify some of
         the responsive documents to this RFP:
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 8 of 13 PageID# 2341

   Suhana S. Han, Esquire
   November 3, 2020
   Page 7


                Proposed Search String#29: 20V-561 or 20V561 or 01E9

         There should also be easily segregable documents produced in response to this request.
         Specifically, your client’s recall indicates that from February 14, 2020 - June 20, 2020:
         Volkswagen Group of America Internal Audit Department performed an audit of internal
         use processes, following up on prior related audits focused on internal processes, to confirm
         that all vehicles produced or imported from January 2016 through December 2019 had
         been properly disposed or inspected, as warranted. That recall further indicates that on June
         22, 2020: VWGoA Internal Audit completes analysis and internally publishes report; that
         on July 1, 2020: VWGoA Internal Audit report was presented to the Product Safety
         Committee of Volkswagen AG; that additional details were requested to get a better
         understanding of the production build status or internal usage; and that on September 9,
         2020: Topic was presented to Product Safety Committee of Volkswagen AG, after which
         a decision was made to repurchase vehicles identified in the VWGoA Internal Audit report.
         All of the documents generated as a result of these activities, including the aforementioned
         audit report, correspondence between VWGoA and VWAG about it, minutes of the
         Product Safety Committee, and directives from VWAG to VWGoA as to how to proceed,
         are all within the scope of this RFP. I note that despite this pending RFP and related
         discovery, your client never notified us of this new recall, which appears to have been
         initiated as a direct result of our lawsuit. Please produce these documents without further
         delay.

         RFP#65: Emissions Exempt Label Tracking Documents. Your clients refused to produce
         any documents that may be responsive to RFP#615. Please produce the requested
         information. This information is relevant to our claims because VINs to which emission
         exempt labels were assigned reflect vehicles that did not undergo the specific testing to
         allow certification for resale. This lack of emissions’ certification/testing is indicative of
         early production vehicles that cannot be legally resold to consumers. It is my understanding
         that this information should be easily obtainable and is not voluminous. Please let me know
         if your client will comply.

         RFP#73: One-Owner Car Designation and Impact on Sales’ Price. We assume that these
         documents reflecting profitability of CPO cars, including one-owner status, are easily
         segregable. Please also confirm that your client has produced all such documents, and if
         so, where we can find them in your production, and if not, when we can expect them. If
         you believe these documents are not easily segregable, please propose a search string and
         custodians for this information.

         RFP#74: Importance of Residual Value. We assume that documents reflecting importance
         of residual value, and how CPO sales can impact that measurement, are easily segregable.
         There should be presentations done at least annually, or perhaps even quarterly, by
         VWGoA that reflect such trends. Please also confirm that your client has produced all such
         documents, and if so, where we can find them in your production, and if not, when we can
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 9 of 13 PageID# 2342

   Suhana S. Han, Esquire
   November 3, 2020
   Page 8

         expect them. If you believe these documents are not easily segregable, please propose a
         search string and custodians for this information.

         RFP#75: Benefits of CPO Cars over Other Cars. We assume that documents reflecting
         benefits of CPO cars over other types of vehicle sales are easily segregable. There should
         be presentations done at least annually, or perhaps even quarterly, by VWGoA that reflect
         such trends. Please confirm that your client has produced all such documents, and if so,
         where we can find them in your production, and if not, when we can expect them. If you
         believe these documents are not easily segregable, please propose a search string and
         custodians for this information.

         RFP#76: Completed HS-7 Forms for Vehicles with Box#7 Checked. Please update us on
         when we can expect this information.

         RFP#78: Discussions About Disclosure of Vehicle Use Before Sale. Please propose a
         search string and custodians for this information.

         RFP#80: Correspondence with Carfax. We assume that documents reflecting
         correspondence with Carfax regarding the so-called Carfax Contract are easily segregable.
         Please confirm that your client has produced all such documents, and if so, where we can
         find them in your production, and if not, when we can expect them.

         RFP#81: Prior Contract(s) with Carfax. We recognize you have produced the June 1, 2011,
         Carfax Contract as required by RFP 79. This RFP 81 requires production of any other
         contracts VWGoA maintained with Carfax during the Relevant Time Period besides the
         June 1, 2011, contract. We again assume that such documents are easily segregable. Please
         confirm that your client has produced all such documents, and if so, where we can find
         them in your production, and if not, when we can expect them.

         RFP#84 & 85: Correspondence to and from Recalled Vehicle Owners. We assume that
         correspondence by VWGoA to owners of the Recalled Vehicles or from such owners to
         VWGoA is easily segregable. Please confirm that your client has produced all such
         documents, and if so, where we can find them in your production, and if not, when we can
         expect them.

         RFP#86: Documents referencing ETKA. We propose additional search strings to identify
         responsive documents to this RFP as follows:

                Proposed Search String#30: “caution: preproduction model”

                Proposed Search String#31: “vehicle contains special equipment/fixtures that are
                not documented in the genuine parts catalogue.”

         RFP#87: As-Built Condition of Named Plaintiffs’ Class Vehicles. We assume that as-built
         condition of the named Plaintiffs’ Class Vehicles are easily segregable. If, however, the
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 10 of 13 PageID# 2343

   Suhana S. Han, Esquire
   November 3, 2020
   Page 9

         detail regarding vehicle build for the Plaintiffs’ vehicles information cannot be determined
         or does not exist, please state as much in response to this request. It is my understanding
         that such data should be available in the typical case in the system that has replaced, or is
         intended to replace, the Daisy system, which I understand is known as COPS system (see
         VWGOA – Garcia-00024251). What we would like to be able to do is to identify
         differences in parts used in our clients’ vehicles compared to the series production. Please
         let us know what information your client has regarding the build of our clients’ vehicles
         and when you will produce it.

         RFP#88: Risk of Crash, Fire & Injury in Recalled Vehicles. We propose additional search
         strings to identify responsive documents to this RFP as follows:

                 Proposed Search String#32: increase* /3 risk AND (crash or fire or injury) AND
                 (18V329 OR 18-V-329 OR 18V-329 OR 18-V329 OR 19V679 OR 19-V-679 OR
                 19V-679 OR 19-V679 OR 01C5 OR 01C6 OR 01D7 OR 01E9 OR 20V-561 OR
                 20V561)

         We ask that you run this search not only on the custodians we have identified to date, but
         also on each member of the VWGoA internal audit department who worked on Recall 20V-
         561 as well as the prior recalls referenced in the proposed search string#32, as well as
         whichever individuals were communicating from VWGoA with the VWAG Product Safety
         Committee. Please identify each of these custodians to us as soon as possible.

         RFP#89: Safety Impacts on Differences Between Pre-Production & Series Production. We
         propose additional search strings to identify responsive documents to this RFP as follows:

                 Proposed Search String#33: (0-series or 0series or “0 series” or “zero series” or
                 “zero-series or pre-series or preseries or “pre series” or preproduction or “pre
                 production” or pre-production or “early production” or prototype or “series
                 production”) AND (crash /3 rating or crash /3 worth* or safety /3 impact* or iihs
                 or iihs.org or “Insurance Institute for Highway Safety”)

         We ask that you run this search not only on the custodians we have identified to date, but
         also on any other custodians who are likely to have documents responsive to this search
         string. I ask that you identify such custodians to us as soon as possible.

         RFP#90-94: Documents Supporting VWGoA’s Affirmative Defenses. We asked VWGoA
         to produce documents it claims supports its affirmative defenses. Your client responded by
         stating that it would not produce those documents until the time to identify its trial exhibits.
         That is not acceptable. Your client was required to have a good-faith factual basis to make
         these affirmative defenses, and we have a right to explore those during the discovery
         process. Please have your client produce any such documents, if any exist, without further
         delay.
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 11 of 13 PageID# 2344

   Suhana S. Han, Esquire
   November 3, 2020
   Page 10

         RFP#95: Complaints by Consumers that VWGoA Falsified Mileage or Odometer. We are
         aware that VWGoA maintains detailed reports of calls that it receives from consumers
         daily describing complaints about its vehicles. We would like the databases where such
         documents are stored to be searched for documents responsive to RFP 95. Please identify
         that database and its location to us as soon as possible. We propose additional search
         strings to identify responsive documents to this RFP as follows:

                Proposed Search String#34: (fals* or inaccurate or mislead*) /20 (mile* or
                odometer or title /5 application or use /5 history)

         RFP#99: Daily Data File Feed Referenced in Carfax Contract. Please identify the
         individuals responsible for setting up, managing and monitoring the so-called “daily data
         file feed” referenced in the Carfax Contract and described in paragraph 74 of the Second
         Amended Complaint. We believe that each of these individuals are appropriate custodians
         for which searches relating to this RFP 99 should be conducted. We propose additional
         search strings to identify responsive documents to this RFP as follows:

                Proposed Search String#35: (file /4 feed) AND Carfax

         RFP#100: Tax Returns. VWGoA’s tax returns are clearly relevant to this action, given the
         claim for punitive damages. VWGoA attempted to make this same objection in the diesel
         litigation and forced me to bring a motion to compel, which was granted. Production of
         such tax filings is routinely required in cases seeking punitive damages. Please produce
         this information without further delay.

         RFP#101 & 102: Money paid to R.L. Polk & Company and Carfax, Inc. Producing this
         information is as easy as hitting a few buttons in VWGoA’s accounting system to print out
         a vendor payment history for each year for each of these two companies for the relevant
         time period. The information is relevant because we claim that your client represented itself
         and Carfax to be independent all the while maintaining a close financial partnership with
         these entities with intertwined business interests. Please produce this information without
         further delay.

         RFP#103: Risk Sharing Agreement. We assume that the Risk Sharing Agreement
         referenced in paragraph 20 of the Second Amended Complaint is easily segregable. Please
         confirm that your client has produced such Risk Sharing Agreement, and if so, where we
         can find it in your production, and if not, when we can expect it.

         RFP#104: Training Videos and Sale Training Materials. We assume that the sales training
         materials that VWGoA used to train its dealers and/or their salespeople about how to
         market and sell CPO cars is easily segregable. Please confirm that your client has produced
         these training materials, and if so, where we can find them in your production, and if not,
         when we can expect such materials.
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 12 of 13 PageID# 2345

   Suhana S. Han, Esquire
   November 3, 2020
   Page 11

          RFP#105: Certified Preowned Training Manual. Please confirm that your client has
          produced its so-called Certified Preowned Training Manual, including all amendments
          thereto, for the Relevant Time Period, and if so, where we can find them in your production,
          and if not, when we can expect such materials.

          RFP#106: Certified Preowned Marketing Materials. Please confirm that your client has
          produced its advertising materials (i.e. brochures, videos, television commercials, social
          media posts, etc.) that VWGoA published during the Relevant Time Period to direct market
          CPO vehicles to consumers, and if so, where we can find them in your production, and if
          not, when we can expect such materials.

          RFP#110: Gross Profits from Financing CPO Cars. Your client refused to produce
          documents reflecting the gross profits its earns on financing CPO vehicles with its joint
          venture with VW Credit. This information is directly relevant to our cause of action for
          unjust enrichment and our claim for disgorgement. Please produce this information without
          further delay.

          RFP#111: Increase in Profits from Selling CPO Cars. Your client refused to produce
          documents reflecting the average increase in sales price and gross profit earned by VWGoA
          and its dealers on the sale of CPO-designated used cars compared to otherwise similarly
          situated non-CPO-designated used cars. This information is directly relevant to our cause
          of action for unjust enrichment and our claim for disgorgement. Please produce this
          information without further delay.

          RFP#112: Franchise Agreement with Dealers. Please confirm that your client has produced
          its franchise agreement with any dealer from whom one of the named Plaintiffs purchased
          their Class Vehicle, including all amendments thereto, for the Relevant Time Period, and
          if so, where we can find such agreements in your production, and if not, when we can
          expect such materials.

          RFP#113: Average Gross Profit on CPO Sales. Your client refused to produce documents
          reflecting the average gross profits on each CPO vehicle sold, the number of CPO sales,
          during the Relevant Time Period. This information is directly relevant to our cause of
          action for unjust enrichment and our claim for disgorgement. Please produce this
          information without further delay.

          RFP#115: Financial Statements. VWGoA’s financial statements are clearly relevant to this
          action, given the claim for punitive damages. VWGoA attempted to make this same
          objection in the diesel litigation and forced me to bring a motion to compel, which was
          granted. Production of such financial information is routinely required in cases seeking
          punitive damages. Please produce this information without further delay.

          Finally, we request that VWGOA comply with the ESI Order by providing a hit list for
   each search string set forth herein, as well as for the searches utilized to generate VWGoA’s prior
   productions to date. In doing so, we ask your client to make clear the custodians whose documents
Case 1:19-cv-00331-LO-MSN Document 157-11 Filed 02/24/21 Page 13 of 13 PageID# 2346

   Suhana S. Han, Esquire
   November 3, 2020
   Page 12

   were searched and whose documents are to be searched in connection with the requested searches
   outlined in this letter.

          Thank you for your prompt attention to these matters.

                                                      Very truly yours,


                                                      /s/ Michael J. Melkersen

                                                      Michael J. Melkersen
                                                      Co-Lead Counsel for Putative Class


   cc: Counsel of Record
